Citation Nr: 1122737	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release.

2.  Entitlement to an initial compensable rating for a left heel stress fracture.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and mother



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 2005 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right tarsal tunnel release (claimed as right foot nerve damage) assigning a 20 percent rating, effective March 15, 2006 and entitlement to service connection for residuals, fracture heel bone, left lower extremity assigning a noncompensable rating, effective March 15, 2006.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2009 and a copy of the hearing transcript is of record.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability has been raised by the record, as indicated on page 4 of the hearing transcript.  This matter is referred to the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 20 percent for right foot tarsal tunnel release and entitlement to an initial compensable rating for a left heel stress fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Board's review of the evidence of record warrants a further remand of these matters, even though such action will, regrettably, further delay a decision on the remaining matters on appeal.

The record reflects that the Veteran is in receipt of VA vocational rehabilitation treatment, as indicated on page 11 of the hearing transcript.  The claims file is devoid of evidence pertaining to vocational rehabilitation.  Without such records, the Board is precluded from proper appellate review of the Veteran's claim.  As such, the Board finds that a remand is necessary to obtain the vocational rehabilitation records and associate them with the claims folder.

Further, the Veteran was afforded VA examinations in December 2006, November 2006, and November 2008.  The December 2006 VA examination noted that the Veteran had neurological symptoms of numbness of the right foot secondary to surgery for right tarsal tunnel release in July 2006.  The November 2006 VA examination diagnosed the Veteran with chronic right foot pain S/P tarsal tunnel symptoms, possibly due to abnormal foot arch.  On the peripheral nerves examination, the Veteran was diagnosed with right foot tarsal tunnel syndrome status post tarsal tunnel release with pain and parethesias.  It was noted that she clinically had medial plantar nerve damage on the right side indicated by sensory loss.  The November 2008 VA examination diagnosed the Veteran with residuals of right foot surgery with nerve dysfunction and neuralgia.  The VA examiner did not conduct a nerve conduction study or an electromyography (EMG).  The VA examinations are inadequate for rating a higher neurological impairment of the right foot.  The extent and severity of the nerve damage will need to be addressed in greater detail in a further neurological examination report before the Board can determine whether a higher rating is warranted.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury.  38 C.F.R. § 4.120 (2010).  The RO rated the Veteran's tarsal tunnel syndrome under diagnostic codes 5283-8521, pertaining to the malunion or nonunion of the tarsal or metatarsal bones and under the rating code for paralysis of the external popliteal nerve.  The RO should also consider ratings under other peripheral nerve codes relating to the feet, such as diagnostic code 8525. 

Under Diagnostic Code 5283, a 30 percent evaluation requires severe malunion or nonunion.  If the Veteran has actual loss of use of the foot, then a 40 percent rating is appropriate.

Under Diagnostic Code 8521, a 30 percent evaluation requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis.  When there is complete paralysis, the foot drops with slight droop of first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes; loss of abduction of the foot, weakness of adduction; anesthesia over the entire dorsum of the foot and toes.

Under Diagnostic 8525, complete paralysis of the posterior tibial nerve is manifested by the following symptoms, and is rated at the maximum, 30 percent level: paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.

Incomplete paralysis is ratable as mild, moderate, or severe.  Severe incomplete paralysis is rated 20 percent disabling.

The Board notes that a March 2009 Magnetic Resonance Imaging (MRI) reflected mild degenerative change of the talonavicular joint.  No other significant abnormalities were noted.  The Veteran was diagnosed with right ankle arthralgia, right talonavicular joint degenerative joint disease, history of tarsal tunnel syndrome, status post release, history of subtalar joint collapse/overuse syndrome, status post titanium cone placement, and multiple suspicious compound and junctinal nevi left and right anterior chest wall S/P excisions.  

Additionally, in October 2009, the Veteran testified that she experiences various degrees of pain that make walking difficult.  (See Hearing Transcript, p. 3).  She takes various pain medications.  She also complained of instability (i.e., "giving out").  She was provided a brace.  (Id. 5).  The mother testified that the Veteran had difficulty driving more than a few miles.  (Id. p. 12).

A statement from the VA work study program at the Veterans Affairs Office at Northampton Community College noted that the Veteran the lacked physical stamina required to spend a full day on her feet doing file clerk duties.  On painful days, the Veteran walked with a limp and was unable to climb stairs without difficulty.  She further stated that there were days where the Veteran's injuries prevented her from functioning at work.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  The Veteran testified that she had a surgery in July 2008, as indicated on page 9 of the hearing transcript.  These records are not associated with the claims file.  The Board notes that the Veteran may have misspoken, but further inquiry should be made on remand.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain all records of medical treatment received by the Veteran for her service-connected disabilities that are not currently associated with the claims file.  This should include records related to a possible July 2008 surgery.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to VA vocational rehabilitation should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA examination of her feet, to include a neurological examination, with appropriate examiner(s), to determine the severity of her service-connected right foot tarsal tunnel release and related nerve damage, and her left heel stress fracture.

The examiner should also conduct range of motion studies.  Any pain on motion or functional loss due to pain should also be noted.  Further, x-ray studies, EMG, and nerve conduction studies to determine the manifestations, symptoms and severity of her right foot tarsal tunnel release may also be conducted if deemed necessary by the examiner(s).  

Based on a review of the claims file and the results of the examination, including x-rays and EMG and nerve conduction studies if applicable, the examiner(s) is asked to address the following questions.

a) Is there severe malunion or nonunion of the tarsal or metatarsal bones of the right foot? 

b) Is there actual loss of use of the right foot?

c) c)Is there complete paralysis of the right external popliteal nerve (i.e., the foot drops with slight droop of first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes; loss of abduction of the foot, weakness of adduction; anesthesia over the entire dorsum of the foot and toes) of the right foot?

d) Is there severe incomplete paralysis of the external popliteal nerve of the right foot?  

e) Does the Veteran's right foot disability include nerves other than the popliteal?  If so, please identify these nerves and all associated symptoms.  If the posterior tibial nerve is included, is there complete paralysis, as indicated by paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired?

f) Is the left heel stress fracture considered "moderate," "moderately severe," or "severe?"  Please identify the symptoms used to reach this determination.  If this disability does not display the symptoms required to be considered moderate, this should be noted.

g) Is there actual loss of use of the left foot? 

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report.  

All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  Any nerves in addition to the external popliteal identified on VA examination should be evaluated.  If the benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



